                                                                                    1   James T. Hultquist (pro hac vice)         Dylan W. Wiseman (SBN: 173669)
                                                                                        Email: jhultquist@reedsmith.com           Email: dwiseman@buchalter.com
                                                                                    2   Jennifer Y. DePriest (pro hac vice)       Jacqueline N. Vu (SBN: 287011)
                                                                                        Email: jdepriest@reedsmith.com            Email: jvu@buchalter.com
                                                                                    3   Ismail C. Kuru (pro hac vice)             BUCHALTER
                                                                                        Email: ikuru@reedsmith.com                A Professional Corporation
                                                                                    4   REED SMITH LLP                            500 Capitol Mall, Suite 1900
                                                                                        10 South Wacker Drive                     Sacramento, CA 95814
                                                                                    5   Chicago, IL 60606-7507                    Telephone: 916.945.5170
                                                                                        Telephone: +1 312 207 1000
                                                                                    6   Facsimile: +1 312 207 6400                Attorneys for Defendants
                                                                                                                                  Advanced Imaging Services, Inc.,
                                                                                    7   Christopher J. Pulido (SBN 313142)        d/b/a Advanced Imaging Parts; and
                                                                                        Email: cpulido@reedsmith.com              Wang Xiuyuan a/k/a Sean Wang
                                                                                    8   REED SMITH LLP
                                                                                        101 Second Street, Suite 1800
                                                                                    9   San Francisco, California 94105-3659
                                                                                        Telephone: +1 415 543 8700
                                                                                   10   Facsimile: +1 415 391 8269

                                                                                   11   Attorneys for Plaintiff
                                                                                        Philips North America LLC
                 A limited liability partnership formed in the State of Delaware




                                                                                   12

                                                                                   13                               UNITED STATES DISTRICT COURT
REED SMITH LLP




                                                                                   14                              EASTERN DISTRICT OF CALIFORNIA

                                                                                   15                                    SACRAMENTO DIVISION

                                                                                   16   PHILIPS NORTH AMERICA LLC,                   Case No. 2:21-cv-00876

                                                                                   17                 Plaintiff,                     STIPULATION TO CONTINUE THE
                                                                                                                                     HEARING ON PLAINTIFF’S MOTION
                                                                                   18          vs.                                   FOR PRELIMINARY INJUNCTION
                                                                                                                                     PURSUANT LOCAL RULE 230(F)
                                                                                   19   ADVANCED IMAGING SERVICES, INC.,
                                                                                        d/b/a ADVANCED IMAGING PARTS; and
                                                                                   20   WANG XIUYUAN a/k/a SEAN WANG,                Current Hearing Date:    July 6, 2021
                                                                                                                                     New Hearing Date:        August 24, 2021
                                                                                   21                 Defendants.                    Hearing Time:            1:30 p.m.
                                                                                                                                     Courtroom:               6 – 14th Floor
                                                                                   22                                                Judge:                   Hon. John A. Mendez

                                                                                   23                                                Complaint Filed:         May 13, 2021

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        No.: 2:21-cv-00876
                                                                                          STIPULATION TO CONTINUE HEARING RE PRELIMINARY INJUNCTION MOTION
                                                                                    1                                             STIPULATION
                                                                                    2          Pursuant to Local Rule 230(f) of the Eastern District of California Civil Local Rules and
                                                                                    3   the Court’s June 28, 2021 Order (ECF No. 34), Plaintiff Philips North America LLC (“Philips”)
                                                                                    4   and Defendants Advanced Imaging Services, Inc., d/b/a Advanced Imaging Parts (“AIP”) and
                                                                                    5   Wang Xiuyuan a/k/a Sean Wang (together with AIP, “Defendants”) (collectively, the “Parties”)
                                                                                    6   hereby stipulate and agree as follows:
                                                                                    7          1.      On May 13, 2021, Philips initiated this action and filed its Complaint against
                                                                                    8   Defendants. See ECF No. 1.
                                                                                    9          2.      On May 14, 2021, Philips filed a Motion for Preliminary Injunction with a hearing
                                                                                   10   date of July 6, 2021 at 1:30 p.m. See ECF No. 5.
                                                                                   11          3.      Also on May 14, 2021, Philips filed a Motion for Expedited Discovery (ECF No.
                 A limited liability partnership formed in the State of Delaware




                                                                                   12   7) and an Ex Parte Application to Shorten Time (ECF No. 9), noticed before the District Judge.
                                                                                   13   The hearings on these motions were vacated and Philips was instructed to notice the motions
REED SMITH LLP




                                                                                   14   before the Magistrate Judge. See ECF No. 13. Philips filed a new combined Motion to Shorten
                                                                                   15   Time/For Expedited Discovery (ECF No. 15) and noticed the hearing before Magistrate Judge
                                                                                   16   Allison Claire for June 16, 2021.1
                                                                                   17          4.      On June 22, 2021, Defendants filed their Opposition to the Motion for Preliminary
                                                                                   18   Injunction. See ECF No. 30.
                                                                                   19          5.      On June 24, 2021, Magistrate Judge Claire granted Philips’ Motion for Expedited
                                                                                   20   Discovery. See ECF No. 31. Defendants are required to respond to Philips’ request for
                                                                                   21   production of documents and things and the propounded interrogatories no later than fourteen
                                                                                   22   days from the date of the Order (i.e., no later than July 8, 2021). Id. Philips may, if necessary to
                                                                                   23   clarify any written discovery from Defendants, notice a deposition of Defendants within thirty
                                                                                   24   days of the Order (i.e., no later than July 24, 2021). Id.
                                                                                   25          6.      The Parties, by and through their counsel, have met and conferred and have agreed
                                                                                   26   to continue the hearing on Philips’ Motion for Preliminary Injunction until August 24, 2021, in
                                                                                   27
                                                                                        1
                                                                                          The Parties later stipulated to extend the hearing date to June 23, 2021. See ECF No. 26. The
                                                                                   28   stipulation was granted and the hearing was taken under submission on the papers.

                                                                                        No.: 2:21-cv-00876                -2-
                                                                                          STIPULATION TO CONTINUE HEARING RE PRELIMINARY INJUNCTION MOTION
                                                                                    1   order to allow time for the expedited discovery as ordered by Magistrate Judge Claire. The
                                                                                    2   parties further agree to the following briefing schedule:
                                                                                    3
                                                                                                    Philips to file supplemental brief in       July 27, 2021
                                                                                    4
                                                                                                    support of its Motion for Preliminary
                                                                                    5               Injunction (max 10 pages)

                                                                                    6               Defendants to file supplemental brief       August 10, 2021
                                                                                                    in support of their Opposition to the
                                                                                    7               Motion for Preliminary Injunction
                                                                                                    (max 10 pages)
                                                                                    8

                                                                                    9               Philips to file reply brief in support of   August 17, 2021
                                                                                                    its Motion for Preliminary Injunction
                                                                                   10               and Supplemental Brief (max 10
                                                                                                    pages)2
                                                                                   11
                 A limited liability partnership formed in the State of Delaware




                                                                                   12               Hearing                                     August 24, 2021
                                                                                                                                                1:30 p.m.
                                                                                   13
REED SMITH LLP




                                                                                   14

                                                                                   15          7.        No other deadlines are affected by this Stipulation.

                                                                                   16          8.        There has been two previous extensions of time stipulated to by the Parties—one

                                                                                   17   for Defendants to have additional time to answer or otherwise respond to the Complaint (ECF No.

                                                                                   18   24), and another for Defendants to have additional time to respond to Philips’ Motion for

                                                                                   19   Expedited Discovery (ECF No. 27). There have been no previous extensions obtained by the

                                                                                   20   Parties related to Philips’ Motion for Preliminary Injunction.

                                                                                   21          9.        Accordingly, it is hereby agreed and stipulated by the Parties that the hearing on

                                                                                   22   the Motion for Preliminary Injunction may be continued to August 24, 2021, or a date as soon

                                                                                   23   thereafter as convenient to the Court, at 1:30 p.m. in courtroom 6, before Judge John Mendez. It

                                                                                   24   is further hereby agreed and stipulated by the Parties that Philips may file a supplemental brief in

                                                                                   25
                                                                                        2
                                                                                          In light of the Court’s June 24, 2021 dismissal of Philips’ Motion for Preliminary Injunction
                                                                                   26   and vacatur of the July 6, 2021 hearing date, Philips has not filed a reply brief in support of its
                                                                                        Motion for Preliminary Injunction (which would be due June 29, 2021 with a July 6, 2021
                                                                                   27   hearing date). Instead, for the sake of efficiency, Philips proposes to file a single reply in support
                                                                                        of its Motion for Preliminary Injunction following expedited discovery and the Parties’ filing of
                                                                                   28   supplemental briefs following such discovery.

                                                                                        No.: 2:21-cv-00876                -3-
                                                                                          STIPULATION TO CONTINUE HEARING RE PRELIMINARY INJUNCTION MOTION
                                                                                    1   support of its Motion (not to exceed 10 pages) by July 27, 2021, that Defendants may file a
                                                                                    2   supplemental brief in support of their Opposition (not to exceed 10 pages) by August 10, 2021,
                                                                                    3   and that Philips may file a reply brief in support of its Motion (not to exceed 10 pages) by August
                                                                                    4   17, 2021.
                                                                                    5

                                                                                    6   STIPULATED AND AGREED TO BY:
                                                                                    7   DATED: June 29, 2021                         REED SMITH LLP
                                                                                    8

                                                                                    9                                                By: /s/ Christopher J. Pulido
                                                                                                                                                     Christopher J. Pulido
                                                                                   10                                                          James T. Hultquist (pro hac vice)
                                                                                                                                              Jennifer Y. DePriest (pro hac vice)
                                                                                   11                                                            Ismail C. Kuru (pro hac vice)
                                                                                                                                           Attorneys for Plaintiff, PHILIPS NORTH
                 A limited liability partnership formed in the State of Delaware




                                                                                   12                                                                  AMERICA LLC
                                                                                   13
REED SMITH LLP




                                                                                   14   DATED: June 29, 2021                         BUCHALTER
                                                                                                                                     A Professional Corporation
                                                                                   15

                                                                                   16
                                                                                                                                     By: /s/ Jacqueline N. Vu
                                                                                   17                                                              DYLAN W. WISEMAN
                                                                                                                                                     JACQUELINE N. VU
                                                                                   18                                                             Attorneys for Defendants,
                                                                                                                                         ADVANCED IMAGING SERVICES, INC.,
                                                                                   19                                                    d/b/a ADVANCED IMAGING PARTS; and
                                                                                                                                           WANG XIUYUAN a/k/a SEAN WANG
                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        No.: 2:21-cv-00876                -4-
                                                                                          STIPULATION TO CONTINUE HEARING RE PRELIMINARY INJUNCTION MOTION
                                                                                    1                                                 ORDER

                                                                                    2          The Court having considered the foregoing Stipulation, and good cause appearing,

                                                                                    3   HEREBY ORDERS that the hearing on Plaintiff’s Motion for Preliminary Injunction is continued

                                                                                    4   from July 6, 2021 to August 24, 2021 at 1:30 p.m., in Courtroom 6 – 14th floor before Judge John

                                                                                    5   Mendez. The Court FURTHER ORDERS the following briefing schedule:

                                                                                    6
                                                                                                 Philips to file supplemental brief in        July 27, 2021
                                                                                    7
                                                                                                 support of its Motion for Preliminary
                                                                                    8            Injunction (max 10 pages)

                                                                                    9            Defendants to file supplemental brief        August 10, 2021
                                                                                                 in support of their Opposition to the
                                                                                   10            Motion for Preliminary Injunction
                                                                                                 (max 10 pages)
                                                                                   11
                 A limited liability partnership formed in the State of Delaware




                                                                                   12            Philips to file reply brief in support of    August 17, 2021
                                                                                                 its Motion for Preliminary Injunction
                                                                                   13            (max 10 pages)
REED SMITH LLP




                                                                                   14

                                                                                   15
                                                                                        IT IS SO ORDERED.
                                                                                   16

                                                                                   17

                                                                                   18   DATED: June 29, 2021                                 /s/ John A. Mendez
                                                                                   19                                                        THE HONORABLE JOHN A. MENDEZ
                                                                                                                                             UNITED STATES DISTRICT COURT JUDGE
                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        No.: 2:21-cv-00876
                                                                                          STIPULATION TO CONTINUE HEARING RE PRELIMINARY INJUNCTION MOTION
